THREADGILL, Acting Chief Judge.
The appellant, Michael J. Raimondo, Jr., challenges his judgment and sentence for *1270indirect criminal contempt based on a violation of an injunction for protection issued pursuant to section 784.046, Florida Statutes (1991). Raimondo raises five points on appeal. We find merit in only one. As Raim-ondo argues, and the state concedes, the trial court erred by failing to recite, either orally or in writing, the facts constituting the contempt as required by Florida Rule of Criminal Procedure 3.840(f). See Bryant v. State, 637 So.2d 339 (Fla. 2d DCA 1994). We therefore reverse the judgment and remand for entry of a corrected judgment. In all other respects, we affirm.
BLUE and FULMER, JJ., concur.